Exhibit 10.7
PREPARED BY AND WHEN
RECORDED RETURN TO:
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attn: Russell W. Oshman
MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
ROADRUNNER PIPELINE, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY
AS GRANTOR
TO
JOHN N. PATTERSON,
AS TRUSTEE
FOR THE BENEFIT OF
HOLLY CORPORATION,
A DELAWARE CORPORATION
AS BENEFICIARY
DATED EFFECTIVE AS OF DECEMBER ___, 2009
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY
(BENEFICIARY) ARE SET FORTH IN THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
     This MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST (WITH SECURITY
AGREEMENT AND FINANCING STATEMENT) (hereinafter referred to as this “Deed of
Trust”), is entered into effective as of the ___day of December, 2009, by
ROADRUNNER PIPELINE, L.L.C., a Delaware limited liability company (“Grantor”),
having an address for notice at 100 Crescent Court, Suite 1600, Dallas, Texas
75201-6927, Attention: David G. Blair, email address: SVP-HEP@hollyenergy.com,
to John N. Patterson, Trustee (hereinafter referred to in such capacity as
“Trustee”), whose address is PO Box 9570, Santa Fe, New Mexico 87504, for the
benefit of the herein below defined Beneficiary.
W I T N E S S E T H:

ARTICLE 1
DEFINITIONS

1.1   Definitions. As used herein, the following terms shall have the following
meanings:       (a) Affiliate: With respect to a specified Person, any other
Person controlling, controlled by or under common control with that first
Person. As used in this definition, the term “control” includes (i) with respect
to any Person having voting shares or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, shares or the equivalent representing more than
50% of the power to vote in the election of directors, managers or Persons
performing similar functions, (ii) ownership of more than 50% of the equity or
equivalent interest in any Person and (iii) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
    (b) Beneficiary: Holly Corporation, a Delaware corporation whose address for
notice hereunder is 100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927,
Attention: David L. Lamp, email address: president@hollycorp.com.     (c)
Contracts: The Pipeline Contracts.     (d) Deed of Trust: Shall have the meaning
set forth in the introductory paragraph hereof.     (e) Easements: The Pipeline
Easements.     (f) Event of Default: Any happening or occurrence described in
Article 7 of this Deed of Trust.     (g) Fixtures: All materials, supplies,
equipment, apparatus and other items now or hereafter acquired by Grantor and
now or hereafter attached to, installed in or used in connection with
(temporarily or permanently) the Real Property or the Pipelines, together

1



--------------------------------------------------------------------------------



 



    with all accessions, replacements, betterments and substitutions for any of
the foregoing and the proceeds thereof.     (h) Governmental Entity: Any court,
governmental department, commission, council, board, bureau, agency or other
judicial, administrative, regulatory, legislative or other instrumentality of
the United States of America or any foreign country, or any state, county,
municipality or local governmental body or political subdivision or any such
other foreign country.     (i) Grantor: The above defined Grantor, whether one
or more, and any and all subsequent owners of the Mortgaged Property or any part
thereof.     (j) HEP Operating: Holly Energy Partners — Operating, L.P., a
Delaware limited partnership.     (k) Impositions: All real estate and personal
property taxes; water, gas, sewer, electricity and other utility rates and
charges; charges for any easement, license or agreement maintained for the
benefit of the Mortgaged Property; and all other taxes, charges and assessments
and any interest, costs or penalties with respect thereto, general and special,
ordinary and extraordinary, foreseen and unforeseen, of any kind and nature
whatsoever which at any time prior to or after the execution hereof may be
assessed, levied or imposed upon the Mortgaged Property or the ownership, use,
occupancy or enjoyment thereof.     (l) Improvements: The Pipeline Improvements.
    (m) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all leases, subleases or other agreements pursuant to which Grantor is
granted a possessory interest in the Real Property.     (n) Legal Requirements:
(i) Any and all laws, statutes, codes, rules, regulations, ordinances,
judgments, orders, writs, decrees, requirements or determinations of any
Governmental Entity, and (ii) to the extent not covered by clause
(i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.     (o) Mortgaged Property: The Pipeline Assets,
together with:

    (i) all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances in anywise appertaining thereto, and all
right, title and interest of Grantor in and to any streets, ways, alleys, strips
or gores of land adjoining the Real Property or any part thereof; and

2



--------------------------------------------------------------------------------



 



    (ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and       (iii) all other property and rights of Grantor of every kind
and character to the extent specifically relating to and used or to be used
solely in connection with the foregoing property, and all proceeds and products
of any of the foregoing.

    As used in this Deed of Trust, the term “Mortgaged Property” shall be
expressly defined as meaning all or, where the context permits or requires, any
portion of the above, and all or, where the context permits or requires, any
interest therein. Notwithstanding anything to the contrary herein, in no event
shall the term “Mortgaged Property” include any Product owned by third parties
that may be shipped through or stored at or in any of the Mortgaged Property.  
  (p) Navajo Refining: Navajo Refining Company, L.L.C., a Delaware limited
liability company.     (q) Obligations: Shall have the meaning given such term
in Section 2.1.     (r) Permits: The Pipeline Permits.     (s) Permitted
Encumbrances: Any of the following matters:

    (i) any (A) inchoate liens, security interests or similar charges
constituting or securing the payment of expenses which were incurred incidental
to the ownership and operation of the Pipelines (collectively, the “Operations”)
or the operation, storage, transportation, shipment, handling, repair,
construction, improvement or maintenance of the Mortgaged Property, and
(B) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’, warehousemen’s, barge or ship owner’s and carriers’ liens or other
similar liens, security interests or charges for liquidated amounts arising in
the ordinary course of business incidental to the conduct of the Operations or
the ownership and operation of the Mortgaged Property, securing amounts the
payment of which is not delinquent and that will be paid in the ordinary course
of business or, if delinquent, that are being contested in good faith with any
action or proceeding to foreclose or attach any of the Mortgaged Property on
account thereof properly stayed; (ii) any liens or security interests for Taxes
not yet delinquent or, if delinquent, that are being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed;
(iii) any liens or security interests reserved in leases, rights of way or other
real property interests for rental or for compliance with the terms of such
leases, rights of way or other real property interests, provided payment of the
debt secured is not delinquent or, if delinquent, is being contested in good
faith in the ordinary course of business with any action or proceeding to
foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (iv) all prior reservations of minerals in and under or that may be

3



--------------------------------------------------------------------------------



 



      produced from any of the lands constituting part of the Mortgaged Property
or on which any part of the Mortgaged Property is located; (v) all liens (other
than liens for borrowed money), security interests, charges, easements,
restrictive covenants, encumbrances, contracts, instruments, obligations,
discrepancies, conflicts, shortages in area or boundary lines, encroachments or
protrusions, or overlapping of improvements, defects, irregularities and other
matters affecting or encumbering title to the Mortgaged Property which
individually or in the aggregate are not such as to unreasonably or materially
interfere with or prevent any material operations conducted on the Mortgaged
Property; (vi) rights reserved to or vested in any Governmental Entity to
control or regulate any of the Mortgaged Property or the Operations and all
Legal Requirements of such authorities, including any building or zoning
ordinances and all environmental laws; (vii) any contract, easement, instrument,
lien, security instrument, permit, amendment, extension or other matter entered
into by a party in accordance with the terms of the Purchase Agreement (as
hereinafter defined) or in compliance with the approvals or directives of the
other parties made pursuant to such Purchase Agreement; (viii) all Post-Closing
Consents (as defined in the Purchase Agreement or any instrument securing the
Senior Bank Liens); (ix) defects in the early chain of the title consisting of
the mere failure to recite marital status in a document or omissions of
successions of heirship proceedings, unless such failure or omission results in
another Person’s superior claim of title to the Pipeline Easements or relevant
portion thereof; (x) any assertion of a defect based on a lack of a survey with
respect to the Pipelines; (xi) any title defect affecting (or the termination or
expiration of) any easement, right of way, leasehold interest or fee interest
affecting property over which the Pipelines pass which has been replaced prior
to the date of this Deed of Trust by an easement, right of way, leasehold
interest or fee interest covering substantially the same land or the portion
thereof used by Beneficiary or its Affiliates; and (xii) all Senior Liens.

  (t) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.     (u) Personalty: The
Pipeline Equipment, and all other personal property (other than the Fixtures)
and intangible assets of any kind or character as defined in and subject to the
provisions of the Uniform Commercial Code Article 9 — Secured Transactions, as
the same is codified and in effect in New Mexico, which are now or hereafter
located or to be located upon, within or about the Real Property, or which are
or may be used in or related to the planning, development, financing or
operation of the Mortgaged Property, together with all accessories, replacements
and substitutions thereto or therefor and the proceeds thereof.     (v) Pipeline
Assets: All of the following assets, properties and rights, whether real,
personal or mixed, which are owned or held for use by Grantor solely in
connection with the ownership or operation of those certain pipelines described
on Exhibit G (the “Pipelines”):

4



--------------------------------------------------------------------------------



 



    (i) All parcels of fee simple real property now or hereafter owned by
Grantor on which any part of the Pipelines are located including, without
limitation, the property held in fee by Grantor described on Exhibit A, if any
(collectively, the “Pipeline Fee Land”);       (ii) All leases of real property
now or hereafter entered into or acquired by Grantor on which all or a part of
the Pipelines are located, including, without limitation, the leases described
on Exhibit B, if any (the “Pipeline Leases”);       (iii) All easements,
rights-of-way, property use agreements, line rights and real property licenses
required to operate the Pipelines now or hereafter entered into or acquired by
Grantor, including, without limitation, the easements, rights-of-way, property
use agreements, line rights and real property licenses described on Exhibit C
(the “Pipeline Easements”);       (iv) All structures, fixtures and
appurtenances (A) located on the Pipeline Fee Land, (B) located on the land
subject to the Pipeline Leases, or (C) located within the Pipeline Easements,
and now or hereafter owned by Grantor, including, without limitation, any
buildings, pipelines, pumping facilities, refinery tanks, crude oil tanks and
crude oil pipeline tanks described on Exhibit D (collectively, the “Pipeline
Improvements”);       (v) To the extent same do not constitute Pipeline
Improvements, any and all fittings, cathodic protection ground beds, rectifiers,
other cathodic or electric protection devices, tanks, machinery, engines, pipes,
pipelines, valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non-pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor (the “Pipeline Equipment”);       (vi) The
contracts, agreements, leases and other legally binding rights and obligations
of Grantor described on Exhibit E, if any, but excluding those contracts and
agreements constituting Pipeline Leases and Pipeline Easements (the “Pipeline
Contracts”);       (vii) Intellectual property rights and related computer
software;       (viii) All permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to Grantor or its predecessors in interest pertaining
solely to the ownership or operation of the Pipelines, including, without
limitation, right-of-way permits from railroads and road crossing permits or
other right-of-way permits from Governmental Entities and those other permits,
licenses, certificates, authorizations, registrations, orders, waivers,
variances and approvals described

5



--------------------------------------------------------------------------------



 



    on Exhibit F, in each case to the extent the same are assignable (the
“Pipeline Permits”); and       (ix) All records and documents now or hereafter
acquired by Grantor relating solely to the ownership, condition or operation of
the Pipeline Assets (the “Pipeline Records”).

  (w) Pipeline Contracts: Shall have the meaning set forth in subsection (vi) of
the definition of Pipeline Assets.     (x) Pipeline Easements: Shall have the
meaning set forth in subsection (iii) of the definition of Pipeline Assets.    
(y) Pipeline Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Pipeline Assets.     (z) Pipeline Fee Land: Shall have the
meaning set forth in subsection (i) of the definition of Pipeline Assets.    
(aa) Pipeline Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Pipeline Assets.     (bb) Pipeline Leases: Shall have
the meaning set forth in subsection (ii) of the definition of Pipeline Assets.  
  (cc) Pipeline Permits: Shall have the meaning set forth in subsection
(viii) of the definition of Pipeline Assets.     (dd) Pipeline Real Property:
Collectively, the Pipeline Fee Land, the Pipeline Leases, the Pipeline
Improvements and the Pipeline Easements.     (ee) Pipeline Records: Shall have
the meaning set forth in subsection (ix) of the definition of Pipeline Assets.  
  (ff) Pipelines: Shall have the meaning set forth in the first paragraph of the
definition of Pipeline Assets.     (gg) Product: Crude oil, gas oil, diesel,
kerosene, casinghead, naphtha, normal butane and isobutane transported through
the Pipelines.     (hh) Purchase Agreement: That certain LLC Interest Purchase
Agreement dated as of                                         , 2009, between
Beneficiary and Navajo Pipeline Co., L.P., as seller, and HEP Operating, as
buyer.     (ii) Real Property: The Pipeline Real Property.

6



--------------------------------------------------------------------------------



 



  (jj) Security Documents: This Deed of Trust and any and all other documents
now or hereafter executed by Grantor or any other Person to evidence or secure
the performance of the Obligations.     (kk) Senior Bank Liens: Collectively,
(i) each lien and security interest in all or any portion of the Mortgaged
Property heretofor or hereafter granted by Grantor or its Affiliates under the
Senior Credit Agreement, and (ii) each lien and security interest in all or any
portion of the Mortgaged Property hereafter granted by any Person who acquires
an interest in all or any portion of the Mortgaged Property securing senior debt
of such Person.     (ll) Senior Credit Agreement: That certain Amended and
Restated Credit Agreement dated as of August 27, 2007 (as extended, amended,
supplemented, restated, replaced or refinanced in whole or in part, from time to
time) among HEP Operating, the banks party thereto from time to time, and Union
Bank, N.A., in its capacity as administrative agent (or any assignee of or
successor to such administrative agent).     (mm) Senior Lien: Collectively, the
Senior Bank Liens and each other lien and security interest as to which the lien
and security interest granted pursuant to this Deed of Trust shall be
subordinated thereto pursuant to the terms of a Subordination, Non-Disturbance
and Attornment Agreement in substantially the form of Attachment 1 hereto
executed by the Beneficiary and the holder of such lien and security interest
and recorded in the Official Public Records of Real Property of Lea County, New
Mexico.     (nn) Taxes: Any and all federal, state, local, foreign and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.     (oo)
Throughput Agreement: Subject to Section 11.21, that certain Pipeline Throughput
Agreement dated as of ______, 2009, by and between Navajo Refining and HEP
Operating, as such agreement has been amended to date or may be amended, amended
and restated, replaced or otherwise modified at any time in the future.

ARTICLE 2
GRANT

2.1   Grant To secure and enforce the prompt performance and compliance by HEP
Operating of all obligations set forth for such Persons in the Throughput
Agreement, plus all claims (as such term is defined in the Bankruptcy Code) of
or damages owed to the Beneficiary against HEP Operating and/or the Mortgaged
Property resulting from any rejection of the Throughput Agreement by any such
Person in any bankruptcy or insolvency proceeding involving HEP Operating, and
any reasonable costs and expenses (including, but not limited to, attorneys’ and
experts’ fees and court costs) incurred by Beneficiary in enforcing and
exercising its rights hereunder (collectively, the

7



--------------------------------------------------------------------------------



 



    “Obligations”), Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by
these presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, forever, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof other than against any holder
of any Senior Lien; provided, however, that this grant shall terminate upon the
full performance and discharge of all of the Obligations and in accordance with
the other terms set forth herein.   2.2   Maximum Secured Indebtedness. THE
OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY LOCATED IN NEW MEXICO SHALL NOT AT
ANY ONE TIME EXCEED THE AGGREGATE MAXIMUM AMOUNT OF $44,375,000, WHICH SHALL
CONSTITUTE THE MAXIMUM AMOUNT AT ANY TIME SECURED HEREBY.

ARTICLE 3
WARRANTIES AND REPRESENTATIONS

    Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:   3.1   Organization and Power. Grantor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, has complied with all conditions prerequisite to its doing
business in the State of New Mexico, and has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
documentation to own, lease and operate its properties and to carry on its
business as now being, and as proposed to be, conducted.   3.2   Validity of
Security Documents. The execution, delivery and performance by Grantor of the
Security Documents (a) are within Grantor’s powers and have been duly authorized
by Grantor’s general partner, sole member or other necessary parties, and all
other requisite action for such authorization has been taken; (b) have received
all (if any) requisite prior governmental approval in order to be legally
binding and enforceable in accordance with the terms thereof; and (c) will not
violate, be in conflict with, result in a breach of or constitute (with due
notice or lapse of time, or both) a default under, any Legal Requirement or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of Grantor’s property or assets, except as
contemplated by the provisions of the Security Documents. The Security Documents
constitute the legal, valid and binding obligations of Grantor and others
obligated under the terms of the Security Documents, in accordance with their
respective terms.   3.3   Lien of this Instrument. Subject to the Senior Liens,
this Deed of Trust constitutes a valid and subsisting mortgage and deed of trust
lien on the Real Property and the Fixtures and a valid, subsisting security
interest in and to, and a valid assignment of, the Personalty and Leases, all in
accordance with the terms hereof.

8



--------------------------------------------------------------------------------



 



3.4   Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Deed of Trust, or involving
the validity or enforceability of this Deed of Trust or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4
AFFIRMATIVE COVENANTS OF GRANTOR
     Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, (a) pay the underlying claim in full or take such other action so as to
cause same to be released and (b) within five days from the date such lien or
security interest is so asserted, give Beneficiary notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.
ARTICLE 5
NEGATIVE COVENANTS OF GRANTOR
     Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens of the Security Documents, with respect to, the
Mortgaged Property, other than the Permitted Encumbrances.
ARTICLE 6
AFFIRMATIVE COVENANTS OF BENEFICIARY
     By its acceptance hereof, Beneficiary recognizes that (a) Grantor is
obligated or may hereafter become obligated to any of the Credit Parties (as
defined in the SNDA [defined below])

9



--------------------------------------------------------------------------------



 



in connection with the Senior Credit Agreement, and (b) Grantor and any future
owner of the Mortgaged Property may incur additional indebtedness or become
otherwise obligated to one or more banks, insurance companies, investment banks
or other financial institutions regularly engaged in commercial lending and/or
bonds, debentures, notes and similar instruments evidencing obligations that may
be secured by liens or security interests on some or all of Grantor’s property,
including the Mortgaged Property (the holder of such liens or security interests
being a “Secured Lender”). To the extent that any such Secured Lender notifies
Beneficiary of Secured Lender’s desire to subordinate the lien and security
interest held by Beneficiary pursuant to this Deed of Trust, Beneficiary, by its
acceptance hereof, will agree to effect such subordination by promptly
executing, in one or more counterparts, a Subordination, Non-Disturbance and
Attornment Agreement in substantially the form of Attachment 1 hereto (the
“SNDA”). The subordination of this Deed of Trust shall (i) not be effective
unless and until the SNDA has been executed by the Secured Lender, and (ii) be
subject to compliance by the Secured Lender with its obligations under Section 3
and Section 4 of the SNDA. Any Secured Lender who is a party to an SNDA and who
is in compliance with its obligations under Section 3 and Section 4 of such SNDA
is hereinafter referred to as a “Lienholder.”
ARTICLE 7
EVENTS OF DEFAULT
     The term “Event of Default”, as used in the Security Documents, shall mean
the occurrence or happening, at any time and from time to time, of any one or
more of the following:

7.1   Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Deed of
Trust to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Grantor from the Beneficiary; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Grantor has diligently proceeded (and continues to
proceed) to cure such breach, Grantor shall have an additional sixty (60) days
to cure such failure or breach, or (b) HEP Operating shall fail to perform all
of the Obligations in full and on or before the dates same are to be performed
(after giving effect to any applicable grace and cure periods).   7.2  
Voluntary Bankruptcy. Grantor shall (a) voluntarily be adjudicated a bankrupt or
insolvent, (b) procure, permit or suffer the voluntary or involuntary
appointment of a receiver, trustee or liquidator for itself or for all or any
substantial portion of its property, (c) file any petition seeking a discharge,
rearrangement, or reorganization of its debts pursuant to the bankruptcy laws or
any other debtor relief laws of the United States or any state or any other
competent jurisdiction, or (d) make a general assignment for the benefit of its
creditors.   7.3   Involuntary Bankruptcy. If (a) a petition is filed against
Grantor seeking to rearrange, reorganize or extinguish its debts under the
provisions of any bankruptcy or other debtor relief law of the United States or
any state or other competent jurisdiction, and such

10



--------------------------------------------------------------------------------



 



    petition is not dismissed or withdrawn within sixty (60) days after its
filing, or (b) a court of competent jurisdiction enters an order, judgment or
decree appointing, without the consent of Grantor a receiver or trustee for it,
or for all or any part of its property, and such order, judgment, or decree is
not dismissed, withdrawn or reversed within sixty (60) days after the date of
entry of such order, judgment or decree.   7.4   Rejection of Throughput
Agreement. A rejection, by or on behalf of Grantor or HEP Operating, of the
Throughput Agreement in bankruptcy.

ARTICLE 8
REMEDIES

8.1   Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no material default by Navajo Refining has occurred and is
continuing, if an Event of Default shall occur and be continuing, Beneficiary
may, at Beneficiary’s election and by or through Trustee or otherwise, exercise
any or all of the following rights, remedies and recourses:     (a) Entry Upon
Mortgaged Property. Enter upon the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto. If
Grantor remains in possession of all or any part of the Mortgaged Property after
an Event of Default and without Beneficiary’s prior written consent thereto,
Beneficiary may invoke any and all legal remedies to dispossess Grantor,
including specifically one or more actions for forcible entry and detainer,
trespass to try title and writ of restitution. Nothing contained in the
foregoing sentence shall, however, be construed to impose any greater obligation
or any prerequisites to acquiring possession of the Mortgaged Property after an
Event of Default than would have existed in the absence of such sentence.    
(b) Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either itself or by other
Persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 8.8.     (c) Trustee or Receiver. Prior to, upon or at
any time after, commencement of any legal proceedings hereunder, make
application to a court of competent jurisdiction as a matter of strict right and
without notice to Grantor or regard to the adequacy of the Mortgaged Property
for the satisfaction of the Obligations for appointment of a receiver of the
Mortgaged Property, and Grantor does hereby irrevocably consent to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court.

11



--------------------------------------------------------------------------------



 



  (d) Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.   8.2   Remedies Cumulative, Concurrent and
Nonexclusive. Beneficiary shall have all rights, remedies and recourses granted
in the Throughput Agreement and, subject to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
the Deed of Trust and same (a) shall be cumulative and concurrent; (b) may be
pursued separately, successively or concurrently against Grantor or others
obligated under this Deed of Trust, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Beneficiary; (c) may
be exercised as often as occasion therefor shall arise, it being agreed by
Grantor that the exercise or failure to exercise any of same shall in no event
be construed as a waiver or release thereof or of any other right, remedy or
recourse; and (d) are intended to be, and shall be, nonexclusive.   8.3  
Obligations. Neither Grantor, HEP Operating, nor any other Person hereafter
obligated for performance or fulfillment of all or any of the Obligations shall
be relieved of such obligation by reason of (a) the failure of Trustee to comply
with any request of Grantor or any other Person to enforce any provisions of
this Deed of Trust; (b) the release, regardless of consideration, of the
Mortgaged Property or the addition of any other property to the Mortgaged
Property; (c) any agreement or stipulation between any subsequent owner of the
Mortgaged Property and Beneficiary extending, renewing, rearranging or in any
other way modifying the terms of the Security Documents without first having
obtained the consent of, given notice to or paid any consideration to Grantor or
such other Person, and in such event Grantor and all such other Persons shall
continue to be liable to make payment according to the terms of any such
extension or modification agreement unless expressly released and discharged in
writing by Beneficiary; or (d) by any other act or occurrence save and except
the complete fulfillment of all of the Obligations.   8.4   Release of and
Resort to Collateral. Beneficiary may release, regardless of consideration, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by this Deed of Trust or their stature as a lien and
security interest in and to the Mortgaged Property.   8.5   Waiver of
Redemption, Notice and Marshalling of Assets. To the fullest extent permitted by
law, Grantor hereby irrevocably and unconditionally waives and releases (a) all
benefits that might accrue to Grantor by virtue of any present or future law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) all notices of
any Event of Default or of Trustee’s election to exercise or his actual exercise
of any right, remedy or recourse provided for under this Deed of Trust; and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation.

12



--------------------------------------------------------------------------------



 



8.6   Limitation on New Mexico Redemption. Pursuant to NMSA 1978,
Section 39-5-19 (1965), the redemption period after foreclosure sale for any
Mortgaged Property situated in or otherwise subject to the laws of the State of
New Mexico shall be limited to one (1) month.   8.7   Discontinuance of
Proceedings. In case Beneficiary shall have proceeded to invoke any right,
remedy or recourse permitted under this Deed of Trust and shall thereafter elect
to discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right so to do and, in such an event, Grantor and Beneficiary shall
be restored to their former positions with respect to the Obligations, the
Security Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Beneficiary shall continue as if same had
never been invoked.   8.8   Application of Proceeds. Subject, in each case, to
applicable law and the rights of any Lienholder arising under or pursuant to the
Senior Liens, and the terms and provisions of the SNDA (including, without
limitation, the right to receive payments otherwise due to HEP Operating under
the terms of the Throughput Agreement), the proceeds and other amounts generated
by the holding, operating or other use of, the Mortgaged Property shall be
applied by Trustee or Beneficiary (or the receiver, if one is appointed) to the
extent that funds are so available therefrom in the following orders of
priority:     (a) first, to the payment of the costs and expenses of taking
possession of the Mortgaged Property and of holding, using, leasing, repairing
and improving the same, including without limitation (i) trustees’ and
receivers’ fees, (ii) court costs, (iii) attorneys’ and accountants’ fees, and
(iv) the payment of any and all Impositions, liens, security interests or other
rights, titles or interests equal or superior to the lien and security interest
of this Deed of Trust (except those to which the Mortgaged Property has been
sold subject to and without in any way implying Beneficiary’s prior consent to
the creation thereof);     (b) second, to the payment of all amounts which may
be due to Beneficiary with respect to the Obligations;     (c) third, to the
extent permitted by law, funds are available therefor out of the proceeds
generated by the holding, operating or other use of the Mortgaged Property and
known by Beneficiary, to the payment of any indebtedness or obligation secured
by a subordinate deed of trust on or security interest in the Mortgaged
Property; and     (d) fourth, to Grantor.   8.9   INDEMNITY. IN CONNECTION WITH
ANY ACTION TAKEN BY TRUSTEE AND/OR BENEFICIARY PURSUANT TO THIS DEED OF TRUST,
TRUSTEE AND/OR BENEFICIARY AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS,
ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE “INDEMNIFIED PARTIES”) SHALL NOT BE
LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR RESULTING FROM (i) AN

13



--------------------------------------------------------------------------------



 



    ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY HAS RECEIVED FUNDS
FROM THE OPERATIONS OF THE MORTGAGED PROPERTY CLAIMED BY THIRD PERSONS OR
(ii) ANY ACT OR OMISSION OF TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY IN
ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED PROPERTY,
INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE
OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT
LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED
BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY
OR ANY INDEMNIFIED PARTY NOR SHALL TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED
PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF
GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY TRUSTEE, BENEFICIARY
AND EACH OF THEIR RESPECTIVE INDEMNIFIED PARTIES FOR, AND TO HOLD THEM HARMLESS
FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE INCURRED BY TRUSTEE, BENEFICIARY
OR INDEMNIFIED PARTY BY REASON OF THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS
OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY. SHOULD TRUSTEE, BENEFICIARY AND/OR
ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON ACCOUNT OF ANY SUCH LOSSES, THE
AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES AND REASONABLE
ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY
EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO TRUSTEE AND/OR BENEFICIARY AND
SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE HIGHEST RATE
ALLOWED BY LAW, SHALL BE A PART OF THE OBLIGATIONS AND SHALL BE SECURED BY THIS
DEED OF TRUST. THE LIABILITIES OF GRANTOR AS SET FORTH IN THIS SECTION 8.9 SHALL
SURVIVE THE TERMINATION OF THIS DEED OF TRUST.   8.10   Limitations on
Indemnifications.     (a) To the extent, if at all, but only to the extent, that
NMSA 1978, Section 56-7-1 (1971), as amended from time to time, is applicable to
this Deed of Trust or any indemnification agreements herein, any agreement to
indemnify any indemnitee given in this Deed of Trust, regardless of whether such
agreement to indemnify makes reference to this or any other limitation
provision, will not extend to liability, claims, damages, losses or expenses,
including attorneys’ fees, arising out of (i) the preparation or approval

14



--------------------------------------------------------------------------------



 



  of maps, drawings, opinions, reports, surveys, change orders, designs or
specifications by such indemnitee, or the agents or employees of such
indemnitee, or (ii) the giving of or the failure to give directions or
instructions by such indemnitee, or the agents or employees of such indemnitee,
where such giving or failure to give directions or instructions is the primary
cause of bodily injury to persons or damage to property.     (b) To the extent,
if at all, but only to the extent, that NMSA 1978, Section 56-7-2 (1999), as
amended from time to time, is applicable to this Deed of Trust or any
indemnification agreements herein, or agreement to indemnify any indemnitee
given in this Deed of Trust, regardless of whether such undertaking or agreement
to indemnify makes reference to this or any other limitation provision, this
Deed of Trust does not purport to indemnify such indemnitee against loss or
liability for damages arising from: (i) the sole or concurrent negligence of
such indemnitee or the agents or employees of such indemnitee; (ii) the sole or
concurrent negligence of an independent contractor who is directly responsible
to such indemnitee; or (iii) an accident that occurs in operations carried on at
the direction or under the supervision of such indemnitee, an employee or
representative of such indemnitee or in accordance with methods and means
specified by such indemnitee or the employees or representatives of such
indemnitee.

ARTICLE 9
SECURITY AGREEMENT

9.1   Security Interest. This Deed of Trust shall be construed as a deed of
trust on real property and it shall (subject to the Senior Liens) also
constitute and serve as a “Security Agreement” on personal property within the
meaning of, and shall constitute a security interest under, the Uniform
Commercial Code (as the same is codified and in effect in New Mexico) with
respect to the Personalty, Fixtures and Leases. To this end, Grantor has
GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these
presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto
Trustee and unto Beneficiary, a security interest in all of Grantor’s right,
title and interest in, to and under the Personalty, Fixtures and Leases to
secure the full and timely performance and discharge of the Obligations, subject
only to the Permitted Encumbrances.

9.2   Financing Statements. Grantor hereby authorizes Beneficiary to file such
“Financing Statements,” and Grantor hereby agrees to execute and deliver such
further assurances as Beneficiary may, from time to time, consider reasonably
necessary to create, perfect and preserve Beneficiary’s security interest herein
granted and Beneficiary may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.

9.3   Uniform Commercial Code Remedies. Subject, in each case, to the rights of
any Lienholder under or pursuant to the Senior Liens, and the terms and
provisions of the SNDA and this Deed of Trust, Beneficiary and/or Trustee shall
have all the rights, remedies and recourses (other than auction and sale rights)
with respect to the Personalty, Fixtures and Leases afforded to it by the
aforesaid Uniform Commercial Code (as the

15



--------------------------------------------------------------------------------



 



    same is codified and in effect in New Mexico) in addition to, and not in
limitation of, the other rights, remedies and recourses afforded by this Deed of
Trust.

9.4   No Obligation of Trustee or Beneficiary. The assignment and security
interest herein granted shall not be deemed or construed to constitute Trustee
or Beneficiary as a trustee in possession of the Mortgaged Property, to obligate
Trustee or Beneficiary to lease the Mortgaged Property or attempt to do same, or
to take any action, incur any expense or perform or discharge any obligation,
duty or liability whatsoever.

9.5   Fixture Filing. This Deed of Trust shall constitute a “fixture filing” for
all purposes of Article 9 of the Uniform Commercial Code, as codified and in
effect in New Mexico. All or part of the Mortgaged Property are or are to become
fixtures; information concerning the security interest herein granted may be
obtained at the addresses set forth on the first page hereof. The address of the
Secured Party (Beneficiary) is the address set forth in Section 1.1(b) and the
address of the Debtor (Grantor) is the address set forth in the opening
paragraph of this Deed of Trust.

9.6   Satisfaction and Release. If (a) all Obligations secured hereby shall be
paid, performed and satisfied in full, (b) the Mortgaged Property (or any
portion thereof, in which case the provisions of clauses (i) through (iv) below
shall be applicable only to such portion) shall be sold, consigned, conveyed or
transferred in accordance with the provisions of the Throughput Agreement,
and/or (c) the Throughput Agreement shall be terminated, cancelled or otherwise
expire, and the Obligations of HEP Operating set forth in Section 2(c) of the
Throughput Agreement shall no longer be applicable, and/or (d) at any time
Grantor’s (or Holly Energy Partners, L.P., a Delaware limited partnership, in
the event Grantor does not have a stand-alone credit rating) senior unsecured
debt has an Investment Grade Rating (as hereinafter defined) from both Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Group (“S&P”)
(or any successor to the rating business of either thereof), then (i) this Deed
of Trust shall be null and void, (ii) the liens and security interests created
by this Deed of Trust shall be released as promptly as practicable, (iii) the
Mortgaged Property shall revert to Grantor (or the transferee in the case of
clause (b) above) free and clear of the liens and security interests created by
this Deed of Trust, and (iv) Beneficiary and Trustee (as applicable) shall
execute and deliver, or cause to be executed and delivered, instruments of
satisfaction and release that are reasonably requested by Grantor. Otherwise,
this Deed of Trust shall remain and continue in full force and effect. As used
in this Section 9.6, the term “Investment Grade Rating” shall mean a rating
equal to or higher than Baa3 (or the equivalent) by Moody’s, or BBB- (or the
equivalent) by S&P.

ARTICLE 10
CONCERNING THE TRUSTEE

10.1   No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a

16



--------------------------------------------------------------------------------



 



    written instrument signed by Beneficiary and, if Trustee so requests, unless
Trustee is tendered security and indemnity satisfactory to him against any and
all costs, expense and liabilities arising therefrom. Trustee shall not be
responsible for the execution, acknowledgment or validity of the Security
Documents, or for the proper authorization thereof, or for the sufficiency of
the lien and security interest purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights, remedies and
recourses of Beneficiary.   10.2   Certain Rights. With the approval of
Beneficiary, Trustee shall have the right to take any and all of the following
actions: (a) to select, employ and advise with counsel (who may be, but need not
be, counsel for Beneficiary) upon any matters arising hereunder, including the
preparation, execution and interpretation of the Security Documents, and shall
be fully protected in relying as to legal matters on the advice of counsel;
(b) to execute any of the trusts and powers hereof and to perform any duty
hereunder either directly or through his agents or attorneys; (c) to select and
employ, in and about the execution of his duties hereunder, suitable
accountants, engineers and other experts, agents and attorneys-in-fact, either
corporate or individual, not regularly in the employ of Trustee, and Trustee
shall not be answerable for any act, default or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected
with reasonable care, or for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever, except for Trustee’s gross negligence or bad faith; and (d) to take
any and all other lawful action as Beneficiary may instruct Trustee to take to
protect or enforce Beneficiary’s rights hereunder. Trustee shall not be
personally liable in case of entry by him, or anyone entering by virtue of the
powers herein granted him, upon the Mortgaged Property for debts contracted or
liability or damages incurred in the management or operation of the Mortgaged
Property. Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder, believed by him in good faith to be genuine. Trustee shall be
entitled to reimbursement for expenses incurred by him in the performance of his
duties hereunder and to reasonable compensation for such of his services
hereunder as shall be rendered. Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save him
harmless against, any and all liability and expenses which may be incurred by
him in the performance of his duties.   10.3   Retention of Moneys. All moneys
received by Trustee shall, until used or applied as herein provided, be held in
trust for the purposes for which they were received, but need not be segregated
in any manner from any other moneys (except to the extent required by law) and
Trustee shall be under no liability for interest on any moneys received by him
hereunder.   10.4   Successor Trustees. Trustee may resign by the giving of
notice of such resignation in writing to Beneficiary. If Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or
shall fail or refuse to execute the same when requested by Beneficiary so to do,
or if, for any reason, Beneficiary shall prefer to appoint a substitute trustee
to act instead of the aforenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee and, if preferred, several substitute trustees in
succession who

17



--------------------------------------------------------------------------------



 



    shall succeed to all the estates, properties, rights, powers and duties of
the aforenamed Trustee. Such appointment may be executed by any authorized agent
of Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.   10.5   Perfection of
Appointment. Should any deed, conveyance or instrument of any nature be required
from Grantor by any successor Trustee to more fully and certainly vest in and
confirm to such new Trustee such estates, rights, powers and duties, then, upon
request by such Trustee, any and all such deeds, conveyances and instruments
shall be made, executed, acknowledged and delivered and shall be caused to be
recorded and/or filed by Grantor.   10.6   Succession Instruments. Any new
Trustee appointed pursuant to any of the provisions hereof shall, without any
further act, deed or conveyance, become vested with all the estates, properties,
rights, powers and trusts of its or his predecessor in the rights hereunder with
like effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Beneficiary or of the successor Trustee, the Trustee ceasing
to act shall execute and deliver an instrument transferring to such successor
Trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
successor Trustee so appointed in its or his place.   10.7   No Representation
by Trustee. By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Trustee or Beneficiary pursuant to the
Security Documents, including but not limited to, any officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal or insurance policy, neither Trustee nor Beneficiary shall be
deemed to have warranted, consented to, or affirmed the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty, consent or affirmation with respect thereto by Trustee
or Beneficiary.

ARTICLE 11
MISCELLANEOUS

11.1   Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
and/or HEP Operating to the extent provided in the Throughput Agreement.   11.2
  Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.

18



--------------------------------------------------------------------------------



 



11.3   Further Assurances. Grantor, upon the request of Trustee or Beneficiary,
will execute, acknowledge, deliver and record and/or file such further
instruments and do such further acts as may be necessary, desirable or proper to
carry out more effectively the purpose of the Security Documents and to subject
to the liens and security interests thereof any property intended by the terms
thereof to be covered thereby, including specifically but without limitation,
any renewals, additions, substitutions, replacements, betterments or
appurtenances to the then Mortgaged Property.   11.4   Recording and Filing.
Grantor will cause the Security Documents and all amendments and supplements
thereto and substitutions therefor to be recorded, filed, re-recorded and
refiled in such manner and in such places as Trustee or Beneficiary shall
reasonably request, and will pay all such recording, filing, re-recording and
refiling taxes, fees and other charges.   11.5   Notices.     (a) Any notice or
communication given under this Deed of Trust shall be in writing and shall be
(i) delivered personally, (ii) sent by documented overnight delivery service,
(iii) sent by email transmission, or (iv) sent by first class mail, postage
prepaid (certified or registered mail, return receipt requested). Such notice
shall be deemed to have been duly given (x) if received, on the date of
delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

         
 
  Grantor:   Roadrunner Pipeline, L.L.C.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David G. Blair
 
      Email address: SVP-HEP@hollyenergy.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Roadrunner Pipeline, L.L.C.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com
 
       
 
  Beneficiary:   Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David L. Lamp
 
      Email address: president@hollycorp.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:

19



--------------------------------------------------------------------------------



 



         
 
      Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com

  (b) Any party may at any time change its address for service by giving notice
to the other parties in accordance with this Section 11.5.   11.6   No Waiver.
Any failure by Trustee or Beneficiary to insist, or any election by Trustee or
Beneficiary not to insist, upon strict performance by Grantor of any of the
terms, provisions or conditions of the Security Documents shall not be deemed to
be a waiver of same or of any other terms, provision or condition thereof and
Trustee or Beneficiary shall have the right at any time or times thereafter to
insist upon strict performance by Grantor of any and all of such terms,
provisions and conditions.   11.7   Beneficiary’s Right to Perform the
Obligations. If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Security Documents (after giving effect to any
applicable notice and cure period), then at any time thereafter, and without
further notice to or demand upon Grantor and without waiving or releasing any
other right, remedy or recourse Beneficiary may have because of same,
Beneficiary may (but shall not be obligated to) make such payment or perform
such act for the account of and at the expense of Grantor, and shall have the
right to enter upon or in the Real Property for such purpose and to take all
such action thereon and with respect to the Mortgaged Property as it may deem
necessary or appropriate but in any case subject to the rights of any Lienholder
arising under or pursuant to the Senior Liens and the terms and provisions of
the SNDA. If Beneficiary shall elect to pay any Imposition or other sums due
with reference to the Mortgaged Property, Beneficiary may do so in reliance on
any bill, statement or assessment procured from the appropriate Governmental
Entity or other issuer thereof without inquiring into the accuracy or validity
thereof. Similarly, in making any payments to protect the security intended to
be created by the Security Documents, Beneficiary shall not be bound to inquire
into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Grantor shall indemnify Beneficiary for all
losses, expenses, damages, claims and causes of action, including reasonable
attorneys’ fees, incurred or accruing by reason of any acts performed by
Beneficiary pursuant to the provisions of this Section 11.7 or by reason of any
other provision in the Security Documents. All sums paid by Beneficiary pursuant
to this Section 11.7 and all other sums expended by Beneficiary to which it
shall be entitled to be indemnified, together with interest thereon at the
maximum rate allowed by law from the date of such payment or expenditure, shall
be secured by the Security Documents and shall be paid by Grantor to Beneficiary
upon demand.   11.8   Covenants Running with the Land. All Obligations contained
in the Security Documents are intended by the parties to be, and shall be
construed as, covenants running with the Mortgaged Property.

20



--------------------------------------------------------------------------------



 



11.9   Successors and Assigns. All of the terms of the Security Documents shall
apply to, be binding upon and inure to the benefit of the parties thereto, their
successors and assigns, and all other Persons claiming by, through or under
them.   11.10   Severability. The Security Documents are intended to be
performed in accordance with, and only to the extent permitted by, all
applicable Legal Requirements. If any provision of any of the Security Documents
or the application thereof to any Person or circumstance shall, for any reason
and to any extent, be invalid or unenforceable neither the remainder of the
instrument in which such provision is contained nor the application of such
provision to other Persons or circumstances nor the other instruments referred
to hereinabove shall be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.   11.11   Entire Agreement and Modification.
The Security Documents contain the entire agreements between the parties
relating to the subject matter hereof and thereof and all prior agreements
relative thereto which are not contained herein or therein are terminated.
Notwithstanding anything herein to the contrary, Grantor and, by its acceptance
hereof, Beneficiary hereby acknowledge and agree that in the event that any of
the terms or provisions of this Deed of Trust conflict with any terms or
provisions of the Throughput Agreement, the terms or provisions of the
Throughput Agreement shall govern and control for all purposes. The Security
Documents may not be amended, revised, waived, discharged, released or
terminated orally but only by a written instrument or instruments (a) executed
by the party against which enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted, and (b) consented to by the
Lienholders to the extent any such amendment, revision, waiver, discharge,
release or termination would be materially adverse to the rights of any such
Lienholder. Any alleged amendment, revision, waiver, discharge, release or
termination which is not so documented shall not be effective as to any party.  
11.12   Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one instrument.   11.13   Applicable Law. This Deed of Trust
shall be construed and enforced in accordance with and governed by the laws of
the State of Texas and the laws of the United States of America, except that to
the extent that the law of the state in which a portion of the Mortgaged
Property is located (or which is otherwise applicable to a portion of the
Mortgaged Property) necessarily or appropriately governs with respect to
procedural and substantive matters relating to the creation, perfection and
enforcement of the liens, security interests and other rights and remedies of
Trustee on behalf of Beneficiary or Beneficiary granted herein, the laws of such
state shall apply as to that portion of the Mortgaged Property located in (or
otherwise subject to the laws of) such state.   11.14   No Partnership. Nothing
contained in the Security Documents is intended to, or shall be construed as,
creating to any extent and in any manner whatsoever, any partnership, joint
venture, or association between Grantor, Trustee and Beneficiary, or in any way
make Beneficiary or Trustee coprincipals with Grantor with reference to the
Mortgaged Property, and any inferences to the contrary are hereby expressly
negated.

21



--------------------------------------------------------------------------------



 



11.15   Headings. The Article, Section and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.   11.16   Waiver of Stay, Moratorium, and Similar Rights. Grantor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Deed of Trust or the indebtedness secured hereby, or
any agreement between Grantor and Beneficiary or any rights or remedies
Beneficiary may have thereunder, hereunder or by law.   11.17   Transfer of
Mortgaged Property. No sale, lease, exchange, assignment, conveyance or other
transfer (each, a “Transfer”) of the Mortgaged Property will extinguish the lien
or security interest created by this Deed of Trust, except to the extent
provided in Section 9.6 of this Deed of Trust or in the Throughput Agreement. As
a condition to any Transfer, Beneficiary may (a) require the express assumption
of the Obligations by the transferee (with or without the release of Grantor
from liability in respect thereof), and (b) require the execution of an
assumption agreement, modification agreements, supplemental security documents
and financing statements satisfactory in form and substance to Beneficiary.  
11.18   Estoppel Certificates. Grantor and Beneficiary agree to execute and
deliver from time to time, upon the request of the other party, a certificate
regarding the status of the Throughput Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Throughput Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Throughput Agreement, (d)
the nature of any amendments or modifications of the Throughput Agreement,
(e) to such party’s actual knowledge without investigation, no default, or state
of facts which with the passage of time or notice (or both) would constitute a
default, exists under the Throughput Agreement, (f) to such party’s actual
knowledge without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against the other party under the Throughput Agreement, and
(g) such other factual matters as may be reasonably requested.   11.19   Final
Agreement. Grantor acknowledges receipt of a copy of this instrument at the time
of execution hereof. Grantor acknowledges that, except as incorporated in
writing in this Deed of Trust, there are not, and were not, and no persons are
or were authorized to make any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in this Deed of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

22



--------------------------------------------------------------------------------



 



11.20   Other New Mexico Provisions.     (a) In addition to the requirements for
giving notice set forth elsewhere in this instrument, all notices shall be sent
by regular, first-class United States mail, postage prepaid.     (b)
Notwithstanding anything to the contrary contained in this instrument, the
appointment of a receiver for the Mortgaged Property shall be in accordance with
the New Mexico Receivership Act, §44-8-1, et seq., NMSA 1978.     (c) To the
extent this instrument constitutes a deed of trust, it is subject to the New
Mexico Deed of Trust Act, §48-10-1, et seq., NMSA 1978.     (d) To the extent
this instrument constitutes a mortgage, the grant of the mortgage is made with
mortgage covenants and upon the statutory mortgage condition, for the breach of
which, except as otherwise provided herein, this instrument is subject to
foreclosure as provided by law.     (e) For Security Agreement and Fixture
Filing purposes, (i) the Debtor’s name is “Roadrunner Pipeline, L.L.C.”, whose
address is shown on the first page of this instrument; (ii) the Secured Party’s
name is Holly Corporation, whose address is shown in Section 1.1(b) of this
instrument; (iii) this instrument covers materials, supplies, equipment,
apparatus and other items that are, or are to become, fixtures; and (iv) the
real property to which such fixtures are related is attached to this instrument
as Exhibit A.   11.21   Throughput Agreements. Notwithstanding the fact that
neither Grantor nor Beneficiary is a party to the Throughput Agreement in effect
as of the date of this Deed of Trust, for purposes of this Deed of Trust,
(a) Grantor agrees to be bound by the terms of the Throughput Agreement to which
HEP Operating is bound, and (b) by accepting this Deed of Trust, Beneficiary
agrees to be bound by the terms of the Throughput Agreement to which Navajo
Refining is bound. Grantor acknowledges, and by accepting this Deed of Trust
Beneficiary acknowledges, that (i) Grantor is a wholly-owned subsidiary of HEP
Operating, (ii) Navajo Refining is a wholly-owned subsidiary of Beneficiary, and
(iii) the Throughput Agreement governs the operation of the Pipelines that
constitute a portion of the collateral under this Deed of Trust, and, as a
result, both Grantor and Beneficiary will receive substantial benefit in
connection with the Throughput Agreement.

[SIGNATURE PAGE TO FOLLOW]

23



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

              ROADRUNNER PIPELINE, L.L.C.
      By:   HOLLY ENERGY PARTNERS —         OPERATING, L.P., its sole member   
        By:   HEP LOGISTICS GP, L.L.C., its general         partner           
By:   HOLLY ENERGY PARTNERS, L.P., its         sole member            By:   HEP
LOGISTICS HOLDINGS, L.P., its         general partner            By:   HOLLY
LOGISTIC SERVICES, L.L.C., its         general partner              By:        
    David G. Blair,          Senior Vice President     

      EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:   26-2758381      
ORGANIZATIONAL NUMBER OF GRANTOR:   4558001

Signature Page — Subordinated Mortgage
(Roadrunner — New Mexico)

 



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on
                                        , 2009, by David G. Blair, Senior Vice
President of Holly Logistic Services, L.L.C., a Delaware limited liability
company, general partner of HEP Logistics Holdings, L.P., a Delaware limited
partnership, general partner of Holly Energy Partners, L.P., a Delaware limited
partnership, sole member of HEP Logistics GP, L.L.C., a Delaware limited
liability company, general partner of Holly Energy Partners — Operating, L.P., a
Delaware limited partnership, sole member of Roadrunner Pipeline, L.L.C., a
Delaware limited liability company, on behalf of said limited liability
companies and limited partnerships.

                        Notary Public, State of Texas           

My Commission Expires:
                                                            
Acknowledgment Pages — Subordinated Mortgage
(Roadrunner — New Mexico)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
None

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS AND GRANTS
ROADRUNNER — NEW MEXICO

                              Original       Document   Recording        
Original Grantor   Grantee   Document Type   Date   Date   County   Book/Page
Angell #2 Family Limited
Partnership
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   6/8/2009  
7/2/2009   Lea, NM   1638/499                          
Guy Family Trust
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   4/28/2009  
5/5/2009   Lea, NM   1630/109                          
TGD Limited Partnership
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   4/27/2009  
5/5/2009   Lea, NM   1630/80                          
Norris Land & Cattle Company
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   [undated],
2009   5/5/2009   Lea, NM   1630/128                          
Sid Byrum and Ginger Byrum
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   2/5/2009   2/5/2009  
Lea, NM   1618/102                          
New Tex Partnership, Ltd.
  Roadrunner Pipeline L.L.C.   Right-of-Way Agreement   3/31/2009   8/12/2009  
Lea, NM   1643/971                          
Jackie McKenney
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   2/5/2009   2/5/2009  
Lea, NM   1618/107                          
James L. Towns and Alice I. Towns
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/6/2008   12/10/2008   Lea, NM   1612/22                          
Royce Fort and Byron Fort
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   1/16/2009   2/5/2009  
Lea, NM   1618/95                          
Royce L. Fort and Sally Jean Fort
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/11/2009   5/5/2009   Lea, NM   1630/99                          
Stephen A. Dunn
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   3/24/2009   5/5/2009  
Lea, NM   1630/104                          
Bos Dairy, LLC
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   4/8/2009   5/5/2009  
Lea, NM   1630/65                          
Mark F. Eldridge
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   4/13/2009   7/2/2009  
Lea, NM   1638/519                          
Yarbo’s Incorporated
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   11/5/[undated]  
12/10/2008   Lea, NM   1612/17                          
 
      Amendment of Right of Way & Easement   4/17/2009   5/5/2009   Lea, NM  
1630/71                          
Billy R. Medlin and Donna K. Medlin
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   3/31/2009   5/5/2009  
Lea, NM   1630/75                          
Lovington Cheese Plant, LLC
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   [undated]   5/5/2009  
Lea, NM   1630/93                          
Lawrence Enterprises Limited Partnership, L.L.P.
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   11/6/2008   12/10/2008
  Lea, NM   162/12                          
City of Lovington, New Mexico
  Roadrunner Pipeline, L.L.C.   Right-of-Way and Easement   [undated]   7/2/2009
  Lea, NM   1638/524

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS
That portion of the following systems situated in the State of New Mexico:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITS AND LICENSES
ROADRUNNER — NEW MEXICO

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Lea County Board of Commissioners
  Baker Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090318   25 years                      
Lea County Board of Commissioners
  Antioch Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090317   25 years                      
Lea County Board of Commissioners
  Fillingim Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090316   25 years                      
Lea County Board of Commissioners
  Angell Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090315   25 years                      
Lea County Board of Commissioners
  Prairieview Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090313   25 years                      
Lea County Board of Commissioners
  Owens Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090314   25 years                      
Lea County Board of Commissioners
  Marlee Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090312   25 years                      
New Mexico Department of Transportation
  State Highway 83   Application for Permit to Install Utility Facilities within
Public Right of Way   Undated   2-15309   25 years                      
New Mexico Department of Transportation
  State Highway 18   Application for Permit to Install Utility Facilities within
Public Right of Way   Undated   2-15308   25 years

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES
That portion of the following systems situated in the State of New Mexico:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

G-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
After recording, return to:
Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Russell W. Oshman
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed effective as of December ___, 2009, among Union Bank,
N.A., in its capacity as administrative agent (or any assignee of or successor
to such administrative agent) under the Credit Agreement (as defined below) and
on behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
Holly Corporation, a Delaware corporation (“Holly”).
RECITALS:
     A. Holly Energy Partners — Operating, L.P., a Delaware limited partnership
(“Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with Operating or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Amended and Restated Credit
Agreement dated as of August 27, 2007 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified and/or restated from time to
time, the “Credit Agreement”).
     B. The Financial Institutions are the present owners and holders of certain
promissory notes dated February 25, 2008, executed by Operating and payable to
the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain Line
of Credit Mortgage, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement dated effective as of December ___, 2009 (as
heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, collectively, the “Senior
Mortgages”), and the secured party under certain other security

Attachment 1-1



--------------------------------------------------------------------------------



 



agreements and documents entered into in connection with the Credit Agreement
(as heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, the “Security Instruments” and,
together with the Credit Agreement, the Notes, the Senior Mortgages and any
other documents, instruments and agreements executed and/or delivered in
connection with the Credit Agreement, collectively, the “Senior Loan
Documents”).
     C. Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages), Roadrunner
Pipeline, L.L.C., a Delaware limited liability company (“Grantor”) granted a
security interest and mortgage lien to or for the benefit of Administrative
Agent, covering the right, title and interest of Grantor in certain property
described in Exhibits A through G attached hereto (the “Property”).
     D. Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Pipeline Throughput Agreement dated
as of                     , 2009, by and between Navajo Refining Company,
L.L.C., a Delaware limited liability company (“Navajo Refining”) and Operating
(together with any amendments, restatements or modifications from time to time
made thereto, the “Throughput Agreement”).
     E. Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage, Line of Credit Mortgage and Deed of
Trust (with Security Agreement and Financing Statement) (the “Holly Mortgage”)
dated effective as of December ___, 2009 executed by Grantor to John N.
Patterson, Trustee, for the benefit of Holly, securing the Obligations (as
defined in the Holly Mortgage and referred to herein as the “HEP Obligations”),
such Holly Mortgage being recorded (or to be recorded) in Lea County, New
Mexico.
     F. Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Throughput Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, deed of trust or security
instrument granted by a Purchaser (as defined in Section 3 below) or any
subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.
AGREEMENTS:
     NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:

Attachment 1-2



--------------------------------------------------------------------------------



 



     1. Subordination of Holly Mortgage.
          (a) Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Throughput Agreement (including Holly’s right to quiet enjoyment under
the Throughput Agreement or any claims, remedies or damages that may be due or
available to, or become due or available to, Holly under the Throughput
Agreement), or (ii) subordinate the Holly Mortgage to any mortgage, deed of
trust, assignment, security agreement, financing statement or other security
document, other than, with respect to clause (ii), the Senior Loan Documents and
the Future Senior Mortgage. Nothing in this Agreement shall impair, as between
Grantor or Operating, on the one hand, and Holly, on the other hand, the
obligations of Grantor and Operating, which are absolute and unconditional, to
perform the HEP Obligations in accordance with their terms.
          (b) Notwithstanding anything herein or in the Holly Mortgage to the
contrary, Holly hereby acknowledges and agrees, and Grantor by its consent to
this Agreement acknowledges and agrees, that (i) in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
the Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.
     2. Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
          (a) Until the Senior Secured Obligations have been indefeasibly paid
in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Holly will not
(i) commence any foreclosure (whether a judicial foreclosure or non-judicial
foreclosure) of the Holly Mortgage, (ii) accept a deed or assignment in lieu of
foreclosure, (iii) otherwise exercise any of its rights or remedies under the
Holly Mortgage, or (iv) take any Enforcement Action.

Attachment 1-3



--------------------------------------------------------------------------------



 



          (b) Holly agrees that, until the Senior Obligations Payment Date has
occurred:
               (i) it will not take or cause to be taken any action, the purpose
or effect of which is to make any Subordinated Lien pari passu with or senior
to, or to give Holly any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;
               (ii) it will not oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Holly Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;
               (iii) it has no right to (A) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (B) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
               (iv) it will not institute any suit or other proceeding or assert
in any suit, Insolvency Proceeding or other proceeding any claim against any of
the Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
               (v) the Senior Beneficiaries shall have the prior right to
collect and receive any and all proceeds which may be paid or distributed in
respect of the Mortgaged Property in any Insolvency Proceeding or otherwise
arising from any sale or other disposition of the Mortgaged Property.
          (c) Until the Senior Obligations Payment Date has occurred, Holly
agrees that it shall not, in, or in connection with, any Insolvency Proceeding,
file any pleadings or motions, take any position at any hearing or proceeding of
any nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the terms
and the limitations imposed hereby; provided further, that if no proof of claim
is filed in any Insolvency Proceeding with respect to the HEP Obligations by the
10th day prior to the bar date for such proof of claim, the Senior Beneficiaries
may (but shall have no duty or obligation

Attachment 1-4



--------------------------------------------------------------------------------



 



to), after notice to Holly, file such proof of claim, provided that the
foregoing shall not confer to any Senior Beneficiary the right to vote on behalf
of Holly in any insolvency proceeding.
          (d) Until the Senior Obligations Payment Date has occurred, whether or
not an Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.
          (e) To the extent required, Holly hereby consents to the liens and
security interests created by the Senior Mortgages and any Future Senior
Mortgage, and Holly shall not object to or contest, or support any other person
or entity in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any lien or security interest in the Mortgaged
Property granted in favor of any of the Senior Beneficiaries. Notwithstanding
any failure by any of the Senior Beneficiaries or Holly or their respective
representatives to perfect their liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Holly, the priority and rights as between
any of the Senior Beneficiaries and Holly and its representatives with respect
to the Mortgaged Property shall be as set forth herein.
     As used in this Section 2, the following terms shall have the following
meanings:
     “Enforcement Action” means any demand for payment or acceleration thereof,
the bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Throughput Agreement, nor the
filing of a proof of claim in an Insolvency Proceeding, shall constitute an
Enforcement Action.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code, as amended from time to time or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.

Attachment 1-5



--------------------------------------------------------------------------------



 



     3. Recognition and Non-Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Throughput Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.
     4. Throughput Agreement. Administrative Agent recognizes and confirms that
the Throughput Agreement, and the rights and interests of Holly thereunder,
shall in no way be restricted, limited or otherwise affected by this Agreement,
the Holly Mortgage, the Senior Mortgages, any Future Senior Mortgage, the
Security Instruments or any liens or security interests thereof; provided,
however, that, Holly agrees that nothing in the Throughput Agreement shall (a)
prevent any Purchaser or subsequent purchaser from owning or operating the
Mortgaged Property, so long as such Purchaser or subsequent purchaser shall have
assumed, and be in compliance with, Operating’s obligations under the Throughput
Agreement and shall have executed an “SNDA” as defined in, and in accordance
with, Article 6 of the Holly Mortgage, or (b) be deemed to invalidate or require
the release of any Senior Beneficiary’s liens in the Mortgaged Property in
connection with the exercise by Holly of a purchase option under the Throughput
Agreement or otherwise. Holly shall not amend, modify or supplement the
Throughput Agreement without the prior written consent of the Majority Banks (as
defined in the Credit Agreement); provided, that, such amendments, modifications
or supplements may be made without the consent of the Majority Banks if such
amendments, modifications or supplements (i) individually or in the aggregate,
are not materially adverse to the rights of the Administrative Agent or the
Financial Institutions, and (ii) individually or in the aggregate, do not
materially decrease the economic benefit that Operating would have otherwise
received pursuant to such agreement. Administrative Agent, both for itself and
for any Purchaser, further agrees that upon any Foreclosure Event, the
Throughput Agreement shall not be terminated or affected thereby, nor shall
Holly’s right to ship or store petroleum products through the pipelines or in
the terminals, respectively, constituting a portion of the Property in
accordance with the provisions of the Throughput Agreement (or any other rights
of Holly under the Throughput Agreement) be affected or disturbed because of the
Foreclosure Event, but rather the Throughput Agreement shall continue in full
force and effect as direct obligations between the Purchaser and Holly, upon all
of the terms, covenants and conditions set forth in the Throughput Agreement.
Neither Administrative Agent nor any Purchaser shall claim, or seek
adjudication, that the Throughput Agreement has been terminated or otherwise
adversely affected by any Foreclosure Event. Notwithstanding the foregoing, in
the event that the Throughput Agreement is rejected in bankruptcy or is
otherwise terminated, the Purchaser shall, promptly upon request by Holly,

Attachment 1-6



--------------------------------------------------------------------------------



 



enter into a Throughput Agreement with Holly on substantially the same terms
(and with tariffs and minimum volumes commensurate with those then applicable
under the Throughput Agreement) and conditions as the rejected or terminated
Throughput Agreement, but having a term commencing on the date on which
Purchaser acquired title to any portion of the Property. The immediately
preceding sentence shall be deemed to be a covenant running with the land and
shall be binding on any person or entity that acquires title to all or party of
the Property by, through or under a Senior Mortgage.
     5. Attornment With Respect to the Throughput Agreement. Upon the occurrence
of any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser
shall accept such attornment, and the Purchaser and Holly shall be bound to each
other under all of the terms, provisions, covenants and conditions of the
Throughput Agreement; provided, that, except for Holly’s express rights and
remedies under the Throughput Agreement, in no event shall the Purchaser be
liable for any act, omission, default, misrepresentation, or breach of warranty
of Grantor or Operating (or any owner of the Mortgaged Property prior to such
Purchaser) or obligations accruing prior to Purchaser’s actual ownership of the
Property. The provisions of this Agreement regarding attornment by Holly shall
be self-operative and effective without the necessity of execution of any new
document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Holly agrees, however,
to execute and deliver upon the request of Purchaser, any instrument or
certificate which in the reasonable judgment of Purchaser may be necessary or
appropriate to evidence such attornment.
     6. Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Throughput Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Throughput Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Throughput Agreement,
(d) the nature of any amendments or modifications of the Throughput Agreement,
(e) to Holly’s actual knowledge without investigation, no default, or state of
facts which with the passage of time or notice (or both) would constitute a
default, exists under the Throughput Agreement, (f) to Holly’s actual knowledge
without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against Grantor or Operating under the Throughput Agreement,
and (g) such other factual matters as may be reasonably requested.
     7. [Intentionally Omitted].
     8. Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.
     9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage prepaid, return receipt requested,
(b) nationally recognized overnight delivery service, or (c) telecopier or
email, addressed as follows:

Attachment 1-7



--------------------------------------------------------------------------------



 



         
 
  If to Administrative Agent:   Union Bank, N.A.
 
      Energy Capital Services
 
      500 N. Akard St., 42nd Floor
 
      Dallas, Texas 75201
 
      Attention:      Hannah Payne
 
      Telecopy:      (214) 922-4209
 
       
 
  If to Holly:   Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201-6927
 
      Attention:      David L. Lamp
 
      Email address: president@hollycorp.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201-6927
 
      Attention:      General Counsel
 
      Email address: generalcounsel@hollycorp.com

Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and received upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.
     10. Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and Operating has
assigned to Administrative Agent its rights under the Throughput Agreement by
way of a collateral assignment. The parties agree that any person that shall
become the owner of any of the rights of Grantor hereunder, or any of the rights
of Operating under the Throughput Agreement by reason of foreclosure (whether a
judicial foreclosure or non-judicial foreclosure and including, without
limitation, Administrative Agent) or the acceptance of a deed or assignment in
lieu of foreclosure or otherwise shall (a) have the same rights as Grantor
hereunder, and Operating under the Throughput Agreement, including, without
limitation, under this Section 10, and (b) be bound by and subject to all of the
terms, provisions, covenants and conditions of this Agreement.

Attachment 1-8



--------------------------------------------------------------------------------



 



     11. General Definitions. The term “Administrative Agent” as used herein
shall include the successors and assigns of Administrative Agent. The term “HEP”
as used herein shall include the successors and assigns of HEP under the
Throughput Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered by the Senior
Mortgages. The term “Holly” as used herein shall include the successors and
assigns of Holly hereunder and under the Throughput Agreement including, without
limitation, any Holly Successor.
     12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
     13. Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
     14. Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.
     15. Further Assurances. Without unreasonable delay and to the extent
requested by HEP, subject to Section 4 hereof and Article 6 of the Holly
Mortgage, Holly will enter into new Subordination, Non-Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
     16. Throughput Agreements. Notwithstanding the fact that neither Grantor
nor Holly is a party to the Throughput Agreement in effect as of the date of
this Agreement, for the purpose of this Agreement, (a) Grantor agrees to be
bound by the terms of the Throughput Agreement to which Operating is bound, and
(b) Holly agrees to be bound by the terms of the Throughput Agreement to which
Navajo Refining is bound. Grantor and Holly acknowledge that (i) Grantor is a
wholly-owned subsidiary of Operating, (ii) Navajo Refining is a wholly-owned
subsidiary of Holly, and (iii) the Throughput Agreement governs the operation of
the pipelines that constitute a portion of the collateral under the Holly
Mortgage, and, as a result, both Grantor and Holly will receive substantial
benefit in connection with the Throughput Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

Attachment 1-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              ADMINISTRATIVE AGENT:   UNION BANK, N.A., as Administrative Agent
   
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
            HOLLY:   HOLLY CORPORATION    
 
           
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and Chief Financial Officer    

Attachment 1-10



--------------------------------------------------------------------------------



 



GRANTOR’S CONSENT
     The undersigned hereby consents to the foregoing Subordination,
Non-Disturbance and Attornment Agreement and, without limitation, agrees to the
provisions of Section 1 thereof.

                  HEP PIPELINE:   ROADRUNNER PIPELINE, L.L.C.    
 
                    By:   HOLLY ENERGY PARTNERS —             OPERATING, L.P.,
its sole member    
 
                    By:   HEP LOGISTICS GP, L.L.C., its general            
partner    
 
                    By:   HOLLY ENERGY PARTNERS, L.P., its             sole
member    
 
                    By:   HEP LOGISTICS HOLDINGS, L.P., its             general
partner    
 
                    By:   HOLLY LOGISTIC SERVICES, L.L.C., its            
general partner    
 
               
 
      By:        
 
         
 
David G. Blair,    
 
          Senior Vice President    

Attachment 1-11



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me on                     , 2009,
by                                         ,                             
             of Union Bank, N.A., a national banking association, as
Administrative Agent, on behalf of such banking association.
                                                            
My Commission Expires

       
 
   
 
  Notary Public in and for the State of Texas  
 
   
 
   
 
  Printed Name of Notary

Attachment 1-12



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me on                     , 2009,
by Bruce R. Shaw, Senior Vice President and Chief Financial Officer of Holly
Corporation, a Delaware corporation, on behalf of such corporation.
                                                            
My Commission Expires

       
 
   
 
  Notary Public in and for the State of Texas  
 
   
 
   
 
  Printed Name of Notary

Attachment 1-13



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on                     , 2009,
by David G. Blair, Senior Vice President of Holly Logistic Services, L.L.C., a
Delaware limited liability company, general partner of HEP Logistics Holdings,
L.P., a Delaware limited partnership, general partner of Holly Energy Partners,
L.P., a Delaware limited partnership, sole member of HEP Logistics GP, L.L.C., a
Delaware limited liability company, general partner of Holly Energy Partners —
Operating, L.P., a Delaware limited partnership, sole member of Roadrunner
Pipeline, L.L.C., a Delaware limited liability company, on behalf of said
limited liability companies and limited partnerships.
                                                            
My Commission Expires

       
 
   
 
  Notary Public in and for the State of Texas  
 
   
 
   
 
  Printed Name of Notary

Attachment 1-14



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

Attachment 1-15



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
None

Attachment 1-16



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS AND GRANTS
ROADRUNNER — NEW MEXICO

                              Original       Document   Recording        
Original Grantor   Grantee   Document Type   Date   Date   County   Book/Page
Angell #2 Family Limited Partnership
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   6/8/2009  
7/2/2009   Lea, NM   1638/499
 
                       
Guy Family Trust
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   4/28/2009  
5/5/2009   Lea, NM   1630/109
 
                       
TGD Limited Partnership
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   4/27/2009  
5/5/2009   Lea, NM   1630/80
 
                       
Norris Land & Cattle Company
  Roadrunner Pipeline, L.L.C.   Pipeline Right of Way & Easement   [undated],
2009   5/5/2009   Lea, NM   1630/128
 
                       
Sid Byrum and Ginger Byrum
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   2/5/2009   2/5/2009  
Lea, NM   1618/102
 
                       
New Tex Partnership, Ltd.
  Roadrunner Pipeline L.L.C.   Right-of-Way Agreement   3/31/2009   8/12/2009  
Lea, NM   1643/971
 
                       
Jackie McKenney
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   2/5/2009   2/5/2009  
Lea, NM   1618/107
 
                       
James L. Towns and Alice I. Towns
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   11/6/2008   12/10/2008
  Lea, NM   1612/22
 
                       
Royce Fort and Byron Fort
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   1/16/2009   2/5/2009  
Lea, NM   1618/95
 
                       
Royce L. Fort and Sally Jean Fort
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   3/11/2009   5/5/2009  
Lea, NM   1630/99
 
                       
Stephen A. Dunn
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   3/24/2009   5/5/2009  
Lea, NM   1630/104
 
                       
Bos Dairy, LLC
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   4/8/2009   5/5/2009  
Lea, NM   1630/65
 
                       
Mark F. Eldridge
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   4/13/2009   7/2/2009  
Lea, NM   1638/519
 
                       
Yarbo’s Incorporated
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   11/5/[undated]  
12/10/2008   Lea, NM   1612/17
 
                       
 
      Amendment of Right of Way & Easement   4/17/2009   5/5/2009   Lea, NM  
1630/71
 
                       
Billy R. Medlin and Donna K. Medlin
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   3/31/2009   5/5/2009  
Lea, NM   1630/75
 
                       
Lovington Cheese Plant, LLC
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   [undated]   5/5/2009  
Lea, NM   1630/93
 
                       
Lawrence Enterprises Limited Partnership, L.L.P.
  Roadrunner Pipeline L.L.C.   Right-of-Way & Easement   11/6/2008   12/10/2008
  Lea, NM   162/12
 
                       
City of Lovington, New Mexico
  Roadrunner Pipeline, L.L.C.   Right-of-Way and Easement   [undated]   7/2/2009
  Lea, NM   1638/524

Attachment 1-17



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS
That portion of the following systems situated in the State of New Mexico:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

Attachment 1-18



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

Attachment 1-19



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITS AND LICENSES
ROADRUNNER — NEW MEXICO

                               Agency   Location   Permit Type   Permit Date  
Permit #   Term
Lea County Board of Commissioners
  Baker Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090318   25 years
 
                   
Lea County Board of Commissioners
  Antioch Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090317   25 years
 
                   
Lea County Board of Commissioners
  Fillingim Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090316   25 years
 
                   
Lea County Board of Commissioners
  Angell Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090315   25 years
 
                   
Lea County Board of Commissioners
  Prairieview Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090313   25 years
 
                   
Lea County Board of Commissioners
  Owens Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090314   25 years
 
                   
Lea County Board of Commissioners
  Marlee Road   Application for Permit to Install Utility Facilities within
Public Right of Way   3/17/2009   RX090312   25 years
 
                   
New Mexico Department of Transportation
  State Highway 83   Application for Permit to Install Utility Facilities within
Public Right of Way   Undated   2-15309   25 years
 
                   
New Mexico Department of Transportation
  State Highway 18   Application for Permit to Install Utility Facilities within
Public Right of Way   Undated   2-15308   25 years

Attachment 1-20



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES
That portion of the following systems situated in the State of New Mexico:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

Attachment 1-21